DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
With regard to applicant’s argument, see page 9, that it is improper to characterize both the housing and the plates of Browne as “one electrode”:  Applicant’s argument is unpersuasive because the specification as filed indicates that two distinct structures can be considered to be a single electrode as long as there is electrical connection between them, see ¶0032 as filed on 12/22/2020 in which separators 210 are added to a reservoir and form part of “the electrode”.  Thus, when read in light of the specification, it is reasonable to conclude that the claims encompass structures in which multiple, electrically connected, elements of a fluid reservoir form “an electrode”. 
Secondly with respect to the disclosure of Browne the Examiner notes that the disclosure of a reference is not solely limited to what is disclosed verbatim but also includes the inferences which one skilled in the art would reasonably be expected to draw from that reference (See MPEP 2144.01, citing In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)).  The electrical connection between plates 642 and housing 110 of Browne is implicitly disclosed via the discussion of the manner in which with no drawn connection to the individual plates 644.  With this combination of facts and absent a disclosure or indication that some other structure exists to supply the required voltage to plates 644 the most reasonable conclusion which a person having skill in the art would arrive at is that the plates 644 of Browne are connected to housing 110 both physically (because if they were not there is no disclosed mechanism by which they can maintain their spacing and positioning) and electrically (because they must be at a particular electric potential to function as disclosed, the housing 110 is at that potential, and there exists no explicitly disclosed mechanism by which the plates could be brought to that potential), allowing the operational voltage applied to the housing 110 to propagate to the plates 644. 
Since Browne does disclose that the plates and the housing are connected as part of the electrode, applicant’s arguments on page 10 regarding the amended claims are also found not to be persuasive because housing 110 forms an exterior wall of the reservoir and is part of the electrode of Browne. Similarly applicant’s arguments with regard to claim 10 on page 11 are found not to be persuasive as the housing 110 of Browne defines the outer surface of the reservoir.
The rejection of claims 1-2 and 6-13 as being anticipated by Browne are being maintained by the examiner, updated for the change in wording as amended.

With regard to applicant’s argument, see pages 12-13, that it would not have been obvious to configure the apparatus of Day to use multiple disc-shaped plates due to the teachings of Inoue allegedly not indicating that the claimed configuration would have been obvious because Inoue does not indicate that a drum may be replaced with plural plates:  Applicant’s arguments are not persuasive.  Not only does Inoue explicitly indicate that the plural plate arrangement is used in place of a drum-type arrangement (see ¶0016 which indicates that the plates take the place of a drum-type electrode of applicant’s previous disclosure in JP200354789, which strongly implies that the greater area advantage of the plural plate arrangement noted in ¶0011 is in comparison to a drum type arrangement), but the teaching of Inoue indicates that the advantage of the parallel plate arrangement is in the increased surface area of the assembly, and a person having ordinary skill in the art at the time of filing would recognize that an arrangement of parallel plates (total collection surface area of                                 
                                    n
                                    *
                                    2
                                    π
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            , where n is the number of discs and r is the radius of the discs) can have considerably increased surface area relative to a single drum (total collection surface area of                                 
                                    2
                                    π
                                    r
                                    *
                                    l
                                
                             where l is the length of the drum) as the surface area increases with the square of the radius.  Absent some indication that the plates would not be able to be placed sufficiently densely (such that                                 
                                    n
                                    *
                                    r
                                     
                                    >
                                    l
                                     
                                
                            ), which the prior art does not contain, said person having ordinary skill in the art at the time of filing would have found it obvious to replace the drum of Day with a plural plate arrangement as in Inoue in order to increase the collection area.
With regard to applicant’s argument, see page 13, that the modification of Day according to the teachings of Inoue would render Day inoperable for its intended 
With regard to applicant’s argument, see pages 13-14, that Day does not indicate that the electric field causes a non-liquid contaminant to be adhered to the accumulation surface of (in the combination) the plurality of plates:  Applicant’s arguments are not persuasive.  Day does provide an indication of the cause of the adherence of the particles to the collection surface, namely that the particles in the slurry are charged particles which the electric field repels from the electrode (see column 3 line 64 through column 4 line 2), and that as a result of this repulsion the particles adhere to the collection surface (see column 4 lines 2-3).  Since Day applies a voltage that generates an electric field between the electrode and the collection surface which results in the adherence of the particles to the collection surface, Day indicates that the voltage and resulting electric field causes the adherence of those particles. 
With regard to applicant’s argument, see page 14, that the trough 102 of Day does not meet the claimed limitation of being a “reservoir”:  Applicant’s arguments are not persuasive. Neither the claims nor the specification as filed indicate that a particular amount of liquid carrier is required for a structure to be considered a “reservoir”, thus it 
The rejection of claims 1-5 and 14-15 over Day and Inoue are being maintained by the examiner, updated for the change in wording as amended.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al (US Patent 7,686,933 B2, previously cited).
With regard to claim 1:  Browne discloses in Figure 14 a filtration apparatus to remove non-liquid contaminant from a liquid carrier (the apparatus is for removing contaminants from oil-based drilling fluid used in oil and gas exploration), the filtration apparatus comprising: an electrode having a first surface, wherein the electrode is to generate an electric field towards liquid carrier containing non-liquid contaminant (the first electrode is formed by the housing 110 and attached plates 642 which act as one electrode of the filtration system as discussed in column 8 lines 35-40 and lines 54-60, note that Figure 14 shows controller 156 being connected to the housing indicating that the housing is part of the electrode); a reservoir having an exterior wall defined at least 640, each plate having an accumulation surface with a portion of each plate being within the reservoir so as to be submerged in the volume of liquid carrier (see column 8 lines 38-40 indicating the discs are partially held within the fluid and collect contaminants on the submerged surface, which is removed after the submerged area of the discs rotates up and around to the scraper head 670), wherein an electric field formed between the first surface and the accumulation surface of each plate of the plurality of plates is to act on the liquid carrier to cause the non-liquid contaminant to adhere to an accumulation surface of a plate of the plurality of plates (see column 8 lines 35-40, also see column 4 lines 40-58 which describes in more detail the mechanism through which the filtration apparatuses in the disclosure of Browne operate).
With regard to claim 2: Browne discloses that the apparatus includes an inlet 122 to receive the liquid carrier containing the non-liquid contaminant into the reservoir and an outlet 126 to allow filtered liquid carrier to flow out of the reservoir (see column 6 line 64 through column 7 line 18 disclosing use of the inlet and outlet connections to allow flow of contaminated fluid into the filtration apparatus and flow of filtered fluid out of the apparatus).
With regard to claim 6: In Browne each of the plurality of plates is mounted through its centre on a rotatable axis (on common axle 652
With regard to claim 7: In Browne the rotating plates are arranged parallel to one another, with each plate equally spaced apart by the presence of stationary housing mounted plates 642 between the rotating plates.
With regard to claim 8: Browne includes a displacement element to displace non-liquid contaminant from the plurality of plates (scraper head 670).
With regard to claim 9: The displacement element of Browne comprises a plurality of fingers 671, each finger being arranged to engage opposing surfaces of a pair of adjacent plates (each face of each rotating plate makes contact with a tine 671, note that the tines have gaps 642 to keep the tines from making contact with stationary plates 642).

With regard to claim 10: Browne discloses using the filtration apparatus to implement a method of removing contaminant from liquid carrier, the method comprising: supplying liquid carrier to the reservoir defined by an electrode surface and in which the plurality of plates are disposed (by flowing the liquid carrier through the inlet valve either continuously or in batches, as discussed in column 6 line 64 through column 7 line 18 disclosing use of the inlet and outlet connections to allow flow of contaminated fluid into the filtration apparatus and flow of filtered fluid out of the apparatus) such that the plates are partially submerged in the liquid carrier and applying a voltage to the electrode to generate an electric field between the electrode surface and the plurality of plates to cause the contaminant from the liquid carrier to adhere to the plurality of plates (as discussed in column 8 lines 35-38).
With regard to claim 11: In the Filtration method of Browne the plates are rotated around a common axis defined by axle 652 such that the plates rotate relative to the reservoir, see column 8 lines 30-33 and 38-40.
With regard to claim 12: The method of Browne includes positioning a displacement member in engagement with the plurality of plates (scraper head 670 which has tines 671 which contact the plates) and moving the plates relative to the displacement member to displace adhered contaminant from the plates (by rotation of the axle, causing the contaminant to fall into a collection area 176).
With regard to claim 13: The method of Browne includes enabling filtered liquid carrier to egress the reservoir via an outlet, either constantly or in batches as discussed in discussed in column 6 line 64 through column 7 line 18).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (US Patent 5,942,095, previously cited) in view of Inoue et al (WO 2008-032604 A1, English machine translation attached, previously cited).
With regard to claim 1: Day discloses in Figures 1-2 a filtration apparatus 100 which is configured to remove non-liquid contaminant from liquid carrier used in the printing operation (see column 3 lines 50-55), the filtration apparatus comprising: an electrode 115 having a first surface, the electrode being configured to generate an electric field towards liquid carrier containing non-liquid contaminant (across gap 111, see column 3 lines 60-66); a reservoir 102 having an exterior wall (the wall which retains liquid inside of the reservoir) defined at least partially by the first surface, the reservoir to house a volume of liquid carrier (within gap 111); and a drum having an accumulation surface (the outer surface of the drum) and which is partially disposed within the container such that the drum is partially submerged in the volume of liquid carrier (see column 3 line 58 through column 4 line 3) wherein 
Day does not disclose that the accumulation surface is formed on a plurality of plates, instead showing a configuration where the accumulation surface is formed on a drum.
Inoue is directed to a fluid purifier which works by applying an electric field to adhere contaminants to a moving receiving surface, and teaches that the collection efficiency may be increased by forming the receiving surface out of a plurality of disc-shaped plates 21 due to the large the receiving surface area of the resulting arrangement, see ¶0012.  As noted in the “Response to Arguments” section above, Inoue indicates that the parallel disc-shaped plate arrangement may be used instead of a drum shaped collection surface (see ¶0016).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Day to use multiple disc-shaped plates as accumulation surfaces in place of the drum-shaped surface in order to increase the collection surface area and increase collection efficiency.
With regard to claim 2: The apparatus of Day includes an inlet 110 to receive the liquid carrier containing non-liquid contaminant into the reservoir (see column 3 lines 58-60) and an outlet to allow filtered liquid carrier to flow out of the reservoir (the edges of the reservoir which are configured to allow the purified liquid carrier to overflow, see column 4 lines 26-31).
With regard to claim 3: The inlet of Day is positioned at the bottom of the reservoir, below the accumulation surface (which in the combination is formed of a plurality of plates), as can be best seen in Figures 1 and 2.
With regard to claim 4: The out of Day comprises an overflow outlet at the edge of the exterior wall of the reservoir, see column 4 lines 26-31 and Figure 1B showing the overflow edge in more detail.
With regard to claim 5: In Day the accumulation surface (which in the combination is formed of a plurality of plates) is disclosed as being electrically grounded, see column 4 line 66 through column 5 line 2.

With regard to claim 14:  Day discloses in Figure 4 a print apparatus (a liquid electrophotography system) which comprises a print component 20 to print onto a printable substrate during a printing operation, and a filtration component 100 which is configured to remove non-liquid contaminant from liquid carrier used in the printing operation, the filtration component comprising: a container 102 to house a volume of liquid carrier, the container having a wall forming an electrode 115; and a drum having a contaminant receiving surface (the outer surface of the drum) and which is partially disposed within the container such that the drum is partially submerged in the volume of liquid carrier (see column 3 line 58 through column 4 line 3) wherein 
Day does not disclose that the receiving surface is formed on a plurality of discs, instead showing a configuration where the receiving surface is formed on a drum.
Inoue is directed to a fluid purifier which works by applying an electric field to adhere contaminants to a moving receiving surface, and teaches that the collection efficiency may be increased by forming the receiving surface out of a plurality of discs due to the large the receiving surface area of the resulting arrangement, see ¶0012.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Day to use multiple disc-shaped receiving surfaces in place of the drum-shaped surface in order to increase the collection surface area and increase collection efficiency. As noted in the “Response to Arguments” section above, Inoue indicates that the parallel disc-shaped plate arrangement may be used instead of a drum shaped collection surface (see ¶0016).
With regard to claim 15: The print apparatus of Day includes a contaminant displacement member (blade 104) which displaces non-liquid contaminant from the receiving surface (in the combination the blade has a surface-conforming shape as in Inoue element 22); and wherein the print apparatus further comprises a collector to receive filtered liquid carrier from the reservoir (catch funnel 106) and a receptacle to receive non-liquid contaminant displaced from the receiving surface (waste tray 105). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEON W RHODES, JR/Examiner, Art Unit 2852